Case: 13-10334   Date Filed: 08/01/2013   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                           No. 13-10334
                       Non-Argument Calendar
                     ________________________

               D.C. Docket No. 1:07-cr-00387-JEC-JFK-1



UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,


                                 versus


ANDRE BROWNING,


                                                        Defendant-Appellant.

                     ________________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                    ________________________

                           (August 1, 2013)
              Case: 13-10334     Date Filed: 08/01/2013   Page: 2 of 5


Before HULL, MARCUS and JORDAN, Circuit Judges.

PER CURIAM:

      Andre Browning appeals his sentence of 10 months’ imprisonment, followed

by 26 months’ supervised release, which was imposed upon the revocation of his

supervised release. He argues that his sentence is substantively unreasonable,

because it violates the “parsimony principle” of 18 U.S.C. § 3553(a)(2). After

careful review, we affirm.

      We review the sentence imposed upon the revocation of supervised release

for reasonableness, United States v. Velasquez Velasquez, 524 F.3d 1248, 1252

(11th Cir. 2008), which “merely asks whether the trial court abused its discretion.”

United States v. Pugh, 515 F.3d 1179, 1189 (11th Cir.2008) (quoting Rita v.

United States, 551 U.S. 338, 351 (2007)).             In reviewing sentences for

reasonableness, we typically perform two steps. Id. at 1190. First, we “‘ensure

that the district court committed no significant procedural error, such as failing to

calculate (or improperly calculating) the Guidelines range, treating the Guidelines

as mandatory, failing to consider the § 3553(a) factors, selecting a sentence based

on clearly erroneous facts, or failing to adequately explain the chosen sentence—




                                         2
                 Case: 13-10334       Date Filed: 08/01/2013       Page: 3 of 5


including an explanation for any deviation from the Guidelines range.’”                         Id.

(quoting Gall v. United States, 552 U.S. 38, 51 (2007)). 1

       If we conclude that the district court did not procedurally err, we consider

the “‘substantive reasonableness of the sentence imposed under an abuse-of-

discretion standard,’” based on the “‘totality of the circumstances.’” Id. (quoting

Gall, 552 U.S. at 51). Applying “deferential” review, we must determine “whether

the sentence imposed by the district court fails to achieve the purposes of

sentencing as stated in section 3553(a).” United States v. Talley, 431 F.3d 784,

788 (11th Cir. 2005). “[W]e will not second guess the weight (or lack thereof) that

the [court] accorded to a given factor ... as long as the sentence ultimately imposed

is reasonable in light of all the circumstances presented.” United States v. Snipes,

611 F.3d 855, 872 (11th Cir.2010) (quotation, alteration and emphasis omitted),

cert. denied, 131 S. Ct. 2962 (2011). In other words, we will not reweigh the

relevant § 3553(a) factors, and will not remand for resentencing unless the district

court committed a clear error of judgment in weighing the § 3553(a) factors by




1
        The § 3553(a) factors include: (1) the nature and circumstances of the offense and the
history and characteristics of the defendant; (2) the need for the sentence imposed to reflect the
seriousness of the offense, to promote respect for the law, and to provide just punishment for the
offense; (3) the need for the sentence imposed to afford adequate deterrence; (4) the need to
protect the public; (5) the need to provide the defendant with educational or vocational training
or medical care; (6) the kinds of sentences available; (7) the Sentencing Guidelines range; (8) the
pertinent policy statements of the Sentencing Commission; (9) the need to avoid unwanted
sentencing disparities; and (10) the need to provide restitution to victims. 18 U.S.C. § 3553(a).
                                                 3
                Case: 13-10334      Date Filed: 08/01/2013      Page: 4 of 5


imposing a sentence outside the range of reasonable sentences.             United States v.

Langston, 590 F.3d 1226, 1237 (11th Cir. 2009).

       The party challenging the sentence bears the burden to show it is

unreasonable. United States v. Tome, 611 F.3d 1371, 1378 (11th Cir.), cert.

denied, 131 S. Ct. 674 (2010). While we do not automatically presume a sentence

falling within the guideline range to be reasonable, we ordinarily expect that

sentence to be reasonable. Talley, 431 F.3d at 788.

       For starters, we are unpersuaded by Browning’s argument that the district

court violated the “parsimony clause” by sentencing him to a greater sentence than

necessary. Indeed, we have criticized the use of the phrase “parsimony principle”

when referencing the “sufficient, but not greater than necessary” sentencing

requirement of § 3553(a) because the phrase “tends to slant the discussion toward

shorter sentences by emphasizing only” the need to avoid sentences that are too

long. See United States v. Irey, 612 F.3d 1160, 1196-97 (11th Cir. 2010) (en

banc), cert. denied, 131 S. Ct. 1813 (2011).

       Moreover, Browning has not shown that his sentence of 10 months’

imprisonment, followed by 26 months’ supervised release, is substantively

unreasonable.2     The district court considered the relevant § 3553(a) factors,



2
      Browning argues only that his sentence is substantively unreasonable, and thus, he has
abandoned any arguments as to procedural unreasonableness. United States v. Jernigan, 341 F.3d
4
                Case: 13-10334        Date Filed: 08/01/2013       Page: 5 of 5


including Browning’s serious criminal record and his problems following rules.

The court further said that Browning had not tried to comply with the terms of his

supervised release and had caused a great deal of trouble to people who were

trying to help him. The court also recognized that Browning required additional

educational and corrective treatment, and thus, it ordered him to participate in a

cognitive skills program upon his release from prison. Accordingly, the district

court’s decision to impose a within guidelines sentence of 10 months’

imprisonment was substantively reasonable, and we affirm.

       AFFIRMED.




1273, 1283 n.8 (11th Cir. 2003) (stating that a party abandons an issue on appeal if not raised
plainly and prominently).
                                                 5